*432The opinion of the court was delivered by
Kalisch, J.
The relator seeks by mandamus proceedings to question the sufficiency of an apportionment of the state school moneys, made by the county superintendent of the county of Sussex to it, for the year ending June 30th, 1914.
The borough of Ogdensburg, the relator, was formed March 31st, 1914.' Prior to its incorporation the territory embraced within the limits of the borough was a portion of the township of Sparta.
It appears from an agreed state of facts that during the school year, beginning in September, 1913, and ending in June, 1914, school was maintained in the school house located within the boundaries of the territory of the relator; that four permanent teachers were employed in the grammar department of the school during the school year; that fifteen pupils attended high school in the village of Hamburg, during that time who resided within the territory now comprised within the limits of the relator; that the cost of transportation of those pupils was $675; that the county superintendent in apportioning the school moneys for the county of Sussex refused to allow the relator seventy-five per cent, of the cost of transportation of the fifteen pupils and also the sum of $25 for each of such pupils attending high school at Hamburg.
Upon an appeal taken by the relator to the commissioners of education the action of the county superintendent was confirmed; whereupon the relator appealed to the state board of education, which board, after hearing the parties, in turn, affirmed the decision of the commissioners of education.
The insistence of the relator is that the county superintendent should have included in the apportionment made to the relator seventy-five per cent, of the cost of transportation of the fifteen pupils, and also the sum of $25 for each pupil attending the high school at Hamburg, and with that end in view the relator attempts by mandamus to compel the county superintendent to make a new apportionment.
It is obvious from the conceded facts in the case that mandamus will not lie. The state board of education having *433sustained the apportionment made by the county superintendent, its judgment is final, and the superintendent Avas bound to obey the mandato of the board, and having obeyed, this court cannot compel him to do anything different.
” The relator after having unsuccess fully exhausted by apireáis the series of special tribunals erected by the, statute relating to the school latv to hear controversies arising there-out, .liad still open to it a remedy, the xvrit of certiorari, by Avhieh to test the legality of the judgment of the state hoard. For it is only through that means that the relator could rid itself, if at all, of that judgment.
It has not been made plain to us Iioav in the face of an unreversed judgment even of a statutory tribunal, created for the purpose of determining matters of this kind, this court can be properly applied to for a relief, Avhieh requires a retrial and rehearing of the facts adjudged by the special statutory tribunal, and which if given Avill render nugatory the judgment of this competent tribunal, Avithout first having subjected the validity of such judgment to an attack in a direct proceeding. That such a course cannot ho lawfully pursued is settled.
The cases in poini, are, McFarland v. Board of Education, 45 N. J. L. 100; Buren v. Albertson, 54 Id. 72; Thompson v. Board of Education, 57 Id. 628; Jefferson v. Board of Education, 64 Id. 59; Draper v. Commissioners, 66 Id. 54; DuFour v. State Superintendent, 72 Id. 371; Montclair v. Barter, 76 Id. 68; Taverna v. Churchill, 77 Id. 430; Riddle Co. v. Auditorium Pier Co., 78 Id. 520.
AYe have not permitted, the method by Avhieh the relator attempts to test the A’alidity of the judgment of the state hoard to prevent us from examining into the merits of the controversy, and with this result. Since the school laAir requires that certain reports, necessary to form the basis of the apportionment, shall be made to the county superintendent by the 15th of March, it necessarily excludes an apportionment in favor of a hoard of education Avliich comes info existence after that date, as in the case of the relator, which Avas not in esse until the 31st day of March. That being *434so, tlie township of Hjiarta, out of the boclyr of which the relator was carved, was entitled to the whole apportionment which would have formed a part of the assets of such township in which the borough of Ogdensburg would have property shared upon the severance of tlie municipalities.
Por the reasons given the rule to show cause will be dis- • charged.